DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3, reference numerals 120G and 430.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sat (US 2012/0148280) in view of Takada (JP 2007-078949), cited in the IDS dated 11/18/21, reference will be made to the translation provided by the applicant for the Takada reference.
Regarding claim 1, Sato discloses an image forming apparatus, comprising: 
a roller (see Figs. 2-4 and paras 29, 31, and 33-36, a plurality of rollers include fixing roller 64 and pressing roller 63, among others); 
a heater configured to heat the roller (see Fig. 3 and paras 34 and 42, a fixing heater 61 heats fixing roller 64); 
a nip forming member, the belt being nipped between the nip forming member and the roller such that a nip portion is formed (see Figs. 2-4 and paras 41-42 and 49, a nip portion is formed between pressing roller 63 and fixing roller 64); 
a supply roller configured to supply the sheet (see Figs. 1-2 and paras 28-31, sheet transportation portion 4 contains supply rollers); and 
a controller configured to: 
supply a plurality of sheets by the supply roller at a first interval when the plurality of first sheets are sequentially conveyed, the first interval being a sheet interval between an upstream end of a preceding sheet of the plurality of first sheets in a conveying direction of the sheet and a downstream end of a subsequent sheet of the plurality of first sheets in the conveying direction (see paras 59, 72-77, 81-82, 86, 88, 98, 111-120, and 124, the rotational or conveying speed is changed based on the temperature change and limits based on a sheet passing through the rollers); and 
supply a plurality of second sheets by the supply roller at a second interval greater than the first interval when the plurality of second sheets belonging to a kind in which curl occurs more frequently than the plurality of first sheets are sequentially conveyed, the second interval being a sheet interval between an upstream end of a preceding sheet of the plurality of second sheets in the conveying direction to a downstream end of a subsequent sheet of the plurality of second sheets in the conveying direction (see paras 59, 72-77, 81-82, 86, 88, 98, 111-120, and 124, the rotational or conveying speed is changed based on the temperature change and limits based on a sheet passing through the rollers).
Sato does not disclose expressly an endless belt, a sheet being nipped between the endless belt and the roller; supply a plurality of first kind of sheets by the supply roller at a first interval when the plurality of first kind of sheets are sequentially conveyed, and supply a plurality of second kind of sheets by the supply roller at a second interval greater than the first interval when the plurality of second kind of sheets belonging to a kind in which curl occurs more frequently than the plurality of first kind of sheets are sequentially conveyed.
Takada discloses an endless belt, a sheet being nipped between the endless belt and the roller (see paras 5, 29, and 34, fixing device 9 has a pressure roller 94 in which an endless fixing belt 91 is stretched between a heating roller 92 and a fixing roller 93, the recording paper is heated and pressed by the nip portion formed between the pressure roller 94 and fixed),
the endless belt being nipped between the nip forming member and the roller such that a nip portion is formed (see paras 29 and 41, fixing device 9 has a pressure roller 94 in which an endless fixing belt 91 is stretched between a heating roller 92 and a fixing roller 93, the recording paper is heated and pressed by the nip portion formed between the pressure roller 94 and fixed),
supply a plurality of first kind of sheets by the supply roller at a first interval when the plurality of first kind of sheets are sequentially conveyed, the first interval being a sheet interval between an upstream end of a preceding sheet of the plurality of first kind of sheets in a conveying direction of the sheet and a downstream end of a subsequent sheet of the plurality of first kind of sheets in the conveying direction (see paras 18-19, 51, 55, and 64-65, if the recording paper is determined to be coated paper then a narrower interval is set than if the recording paper is plain paper); and 
supply a plurality of second kind of sheets by the supply roller at a second interval greater than the first interval when the plurality of second kind of sheets belonging to a kind in which curl occurs more frequently than the plurality of first kind of sheets are sequentially conveyed, the second interval being a sheet interval between an upstream end of a preceding sheet of the plurality of second kind of sheets in the conveying direction to a downstream end of a subsequent sheet of the plurality of second kind of sheets in the conveying direction (see paras 18-19, 51, 55, and 64-65, if the recording paper is determined to be plain paper then a longer interval is set than if the recording paper is coated paper).
Regarding claim 13, Sato discloses a roller (see Figs. 2-4 and paras 29, 31, and 33-36, a plurality of rollers include fixing roller 64 and pressing roller 63, among others); 
a heater configured to heat the roller (see Fig. 3 and paras 34 and 42, a fixing heater 61 heats fixing roller 64); 
a nip forming member, the belt being nipped between the nip forming member and the roller such that a nip portion is formed (see Figs. 2-4 and paras 41-42 and 49, a nip portion is formed between pressing roller 63 and fixing roller 64); 
a supply roller configured to supply the sheet (see Figs. 1-2 and paras 28-31, sheet transportation portion 4 contains supply rollers); and 
a controller configured to: 
set a time interval at which a plurality of first sheets are supplied by the supply roller to a first time interval when the plurality of first sheets are sequentially conveyed (see paras 59, 72-77, 81-82, 86, 88, 98, 111-120, and 124, the rotational or conveying speed is changed based on the temperature change and limits based on a sheet passing through the rollers); and 
set a time interval at which a plurality of second sheets are supplied by the supply roller to a second time interval greater than the first time interval when the plurality of second sheets belonging to a kind in which curl occurs more frequently than the plurality of first sheets are sequentially conveyed (see paras 59, 72-77, 81-82, 86, 88, 98, 111-120, and 124, the rotational or conveying speed is changed based on the temperature change and limits based on a sheet passing through the rollers).
Sato does not disclose expressly an endless belt, a sheet being nipped between the endless belt and the roller; set a time interval at which a plurality of first kind of sheets are supplied by the supply roller to a first time interval when the plurality of first kind of sheets are sequentially conveyed, and set a time interval at which a plurality of second kind of sheets are supplied by the supply roller to a second time interval greater than the first time interval when the plurality of second kind of sheets belonging to a kind in which curl occurs more frequently than the plurality of first kind of sheets are sequentially conveyed.
Takada discloses an endless belt, a sheet being nipped between the endless belt and the roller (see paras 5, 29, and 34, fixing device 9 has a pressure roller 94 in which an endless fixing belt 91 is stretched between a heating roller 92 and a fixing roller 93, the recording paper is heated and pressed by the nip portion formed between the pressure roller 94 and fixed),
the endless belt being nipped between the nip forming member and the roller such that a nip portion is formed (see paras 29 and 41, fixing device 9 has a pressure roller 94 in which an endless fixing belt 91 is stretched between a heating roller 92 and a fixing roller 93, the recording paper is heated and pressed by the nip portion formed between the pressure roller 94 and fixed),
set a time interval at which a plurality of first kind of sheets are supplied by the supply roller to a first time interval when the plurality of first kind of sheets are sequentially conveyed (see paras 18-19, 51, 55, and 64-65, if the recording paper is determined to be coated paper then a narrower interval is set than if the recording paper is plain paper), and
set a time interval at which a plurality of second kind of sheets are supplied by the supply roller to a second time interval greater than the first time interval when the plurality of second kind of sheets belonging to a kind in which curl occurs more frequently than the plurality of first kind of sheets are sequentially conveyed (see paras 18-19, 51, 55, and 64-65, if the recording paper is determined to be plain paper then a longer interval is set than if the recording paper is coated paper).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the changing of intervals based on the type of recording paper, as described by Takada, with the system of Sato.
The suggestion/motivation for doing so would have been to reduce toner blister and reduce curl (para 19 of Takada).
Therefore, it would have been obvious to combine Takada with Sato to obtain the invention as specified in claims 1 and 13.

Regarding claim 2, Takada further discloses wherein the first interval is smaller than a circumferential length of the endless belt, and wherein the second interval is greater than the circumferential length of the endless belt (see paras 34 and 51, plain paper interval is 150mm which is greater than the 80mm of the endless belt and the coated paper interval is 70mm which is smaller than the 80mm of the endless belt).  
Regarding claim 3, Sato further discloses wherein the nip forming member includes a first nip forming member and a second nip forming member, the endless belt being nipped between each of the first nip forming member and the second nip forming member, and the roller, and wherein a first distal end surface that is a surface of the first nip forming member on a roller's side is located nearer to the roller than a second distal end surface that is a surface of the second nip forming member on the roller's side (see Figs. 3-4 and paras 41 and 48-49, a nip portion is formed between pressing roller 63 and fixing roller 64, rotational shaft 63a of the pressing roller 63 is supported on a supporting member through the ball bearings at both end portions).  
Regarding claim 4, Sato further discloses wherein the first nip forming member is softer than the second nip forming member (see Fig. 4b and paras 48-49, the fixing roller 64 is softer than the pressing roller 63).  
Regarding claim 5, Sato further discloses wherein the first nip forming member is spaced apart from the second nip forming member in the conveying direction of the sheet (see Figs, 2-3 and paras 29, 34, 451, and 48-49, the pressing roller 63 is urged toward the fixing roller 64 with an elastic member, such as a spring, in the conveying direction of the sheet).  
Regarding claim 6, Sato further discloses wherein the second nip forming member is disposed on a downstream side of the first nip forming member in the conveying direction of the sheet (see paras 29 and 84, discharge sensor 9 is downstream of the fixing device 6).  
Regarding claim 7, Takada further discloses wherein the second kind of sheet is thinner in thickness than the first kind of sheet (see paras 18-19 and 45, coated paper is thicker than plain paper).  
Regarding claim 8, Takada further discloses wherein the second kind of sheet has a smaller basis weight than the first kind of sheet (see para 45, plain paper as a smaller weight than coated paper).  
Regarding claim 9, Takada further discloses wherein the controller is configured to set the sheet interval based on kind information indicating a kind of the sheet inputted by a user (see paras 18-19, 51, 55, and 64-65, if the recording paper is determined to be coated paper then a narrower interval is set than if the recording paper is plain paper and if the recording paper is determined to be plain paper then a longer interval is set than if the recording paper is coated paper).  
Regarding claim 10, Takada further discloses wherein the controller is configured to: notify the user of information for selecting whether the sheet interval is set to the second interval or not in a case where the kind information is information indicating the second kind of sheet; set the sheet interval to the second interval in a case where information indicating that the sheet interval is to be set to the second interval is inputted by the user; and set the sheet interval to the first interval in a case where information indicating that the sheet interval is not to be set to the second interval is inputted by the user (see paras 63-65, a user can select whether the recording paper is coated paper or plain paper and based on the user selection, if the recording paper is determined to be coated paper then a narrower interval is set than if the recording paper is plain paper and if the recording paper is determined to be plain paper then a longer interval is set than if the recording paper is coated paper).  
Regarding claim 11, Takada further discloses wherein the controller is configured to set a minimum sheet interval in double-sided printing to the first interval in a case where the double-sided printing is executable and the plurality of first kind of sheets are set to be printed by the double-sided printing, and set the minimum sheet interval in the double-sided printing to the second interval in a case where the double-sided printing is executable and the plurality of second kind of sheets are set to be printed by the double-sided printing (see paras 14, 18-19, 24, 51, 55, and 64-65, if the recording paper is determined to be coated paper then a narrower interval is set than if the recording paper is plain paper and if the recording paper is determined to be plain paper then a longer interval is set than if the recording paper is coated paper, double-sided printing is known and taken into consideration by Takada).
Regarding claim 12, Sato further discloses wherein, in the case where the sheet interval is set to the second interval, the controller is configured to set a temperature of the heater to be lower than in the case where the sheet interval is set to the first interval (see paras 77 and 88, the temperature and rotational speed/interval can be adjusted based on the sheet being feed through the rollers).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677